DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
Claims 1 and 16 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image reading apparatus, comprising: 
a light emitting unit configured to irradiate an original with light; 
a reading device including a line sensor and an amplifier, the line sensor including a plurality of light-receiving elements arranged in a predetermined direction to receive the light reflected by the original, the amplifier being configured to amplify an analog signal corresponding to results of receiving the light by the plurality of light- receiving elements included in the line sensor; 
a detector configured to detect a temperature of the reading device; 
a sampling unit configured to sample a value of the analog signal output from the amplifier, wherein the sampling unit is configured to sample the analog signal corresponding to a first light-receiving element included in the plurality of light-receiving elements at a first timing in a case where the temperature detected by the detector is a first temperature, and to sample the analog signal corresponding to the first light-receiving element at a second timing, which is later than the first timing, in a case where the temperature detected by the detector is a second temperature, which is higher than the first temperature; 
a converter configured to convert the value sampled by the sampling unit into a digital value; and 

Nagase (US 2008/0297616) teaches in an image reading device, a sampling-and-holding circuit generates a plurality of analog image signals by sampling an image signal at each sampling-and-holding timing and holding sampled image signals for a predetermined amount of time, an analog-to-digital converting unit converts the analog image signals into a plurality of digital image signals at each sampling-and-holding timing, a phase regulating unit performs phase regulation of each sampling-and-holding timing based on corresponding digital image signals to obtain phase-regulated sampling-and-holding timing. The sampling-and-holding circuit generates the analog image signal at each phase-regulated sampling-and-holding timing.
However, Nagase does not teach the invention as claimed, especially a detector configured to detect a temperature of the reading device; 
a sampling unit configured to sample a value of the analog signal output from the amplifier, wherein the sampling unit is configured to sample the analog signal corresponding to a first light-receiving element included in the plurality of light-receiving elements at a first timing in a case where the temperature detected by the detector is a first temperature, and to sample the analog signal corresponding to the first light-receiving element at a second timing, which is later than the first timing, in a case where the temperature detected by the detector is a second temperature, which is higher than the first temperature; 
a converter configured to convert the value sampled by the sampling unit into a digital value; and 
a generator configured to generate image data representing an image of the original based on the digital value obtained by the conversion by the converter.

However, Mimata does not teach the invention as claimed, especially a detector configured to detect a temperature of the reading device; 
a sampling unit configured to sample a value of the analog signal output from the amplifier, wherein the sampling unit is configured to sample the analog signal corresponding to a first light-receiving element included in the plurality of light-receiving elements at a first timing in a case where the temperature detected by the detector is a first temperature, and to sample the analog signal corresponding to the first light-receiving element at a second timing, which is later than the first timing, in a case where the temperature detected by the detector is a second temperature, which is higher than the first temperature; 
a converter configured to convert the value sampled by the sampling unit into a digital value; and 
a generator configured to generate image data representing an image of the original based on the digital value obtained by the conversion by the converter.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675